Case 2:17-cv-11910-MAG-DRG ECF No. 457-23 filed 10/23/18   PageID.11653   Page 1 of
                                      7




        EXHIBIT 1-21
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-23 filed 10/23/18 PageID.11654                     Page 2 of
                                          7
Message
From:         Clinton, Julius A [/O=IRMMAIL/OU=MBX SERVERS - NYC/CN=RECIPIENTS/CN=JACLINTO]
Sent:         6/19/2017 9:02:00 PM
To:           Farmer, Floyd S [/O=IRMMAIL/OU=MBX Servers - DAL/cn=Recipients/cn=FSFarmer]
Subject:      FW: Baghdad update 6/16




Is there any input you would like us to have on this? I think my meeting with the ambassador and
John may have fixed this issue.

Respectfully,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO)
Removal Management Division
U.S. Department of Homeland Security
U.S. Immigration & Customs Enforcement
Enforcement and Removal Operations Headquarters
Potomac Center North
500 12th Street SW
Washington, DC 20536
Desk: 202-732-3521
Cell: 202-567-9063
Email: Julius.clintonQdhs.gov
https://gis-dpics3.ice.dhs.gov/RIOWeb/

Warning: This document is UNCLASSIFIED//FOR OFFICIAL USE ONLY (U//FOUO). It contains
information that may be exempt from public release under the Freedom of Information Act (5 U.S.C.
552). It is to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance
with DHS policy relating to FOUO information and is not to be released to the public or other
personnel who do not have a valid "need-to-know" without prior approval of an authorized DHS
official. No portion of this report should be furnished to the media, either in written or verbal form.

From: Fenzel, Andrew D <FenzelAD@state.gov>
Date: Monday, Jun 19, 2017, 2:48 PM
To: Koontz, Bryan K <KoontzBKii)state.gov>, Clinton, Julius A <JAClintor&ice.dhs.goy>
Subject: RE: Baghdad update 6/16

Looks alright to me.

Andrew Fenzel
Post Operations Division, Office of Visa Services
Bureau of Consular Affairs
U.S. Department of State
(W) 202-485-7613

Official - SBU
LN CLASSIFIED

From: Koontz, Bryan K
Sent: Monday, June 19, 2017 11:48 AM




                                                    ICE - 0269537
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-23 filed 10/23/18 PageID.11655                                    Page 3 of
                                           7
To: Clinton, Julius A; Fenzel, Andrew D
Subject: FW: Baghdad update 6/16


Guys,


Here are my draft answers to Post's questions. What do you think?


B


Official - SBU
UNCLASSIFIED


From: Riedmann, Scott R (Baghdad)
Sent: Sunday, June 18, 2017 10:43 AM
To: 'George, Christopher'; Clinton, Julius A; Weiller, Brigid R (Baghdad)
Cc: Farmer, Floyd S; Koontz, Bryan K; Fenzel, Andrew D; Hankinson, Simon R; Shea, Peter T; Miller, Andrew T
Subject: RE: Baghdad update 6/16


Hello All,


I arrived a few days ago and am succeeding Andy, who will depart in a day or so. I am trying to convince him to stay, but
no luck so far.


Anyway, we huddled today and Ambassador Silliman, as well as the rest of us, are drilling down on this and seeking
clarity on some details. Specifically, the Ambo was asked the following questions by Amb. Yaseen:


--What happens to someone who may have committed a crime, fulfilled the sentence, been released and has since
perhaps married and has Amcit children and/or spouse? Is there any allowance for this? All such information will have
been taken into consideration during the review process. The manner of the subject's arrival, violation of their status,
any steps to remediate that status, as well as any mitigating factors will have been covered by the court during the
decision and appellate process. People who have received final orders of removal will most often have had several
opportunities to convince the court as to why they should be allowed to remain in the U.S., and failed to do so.


-- Some of the deportation orders may be old. Is there a statute of limitations on these orders? We thought not but
would like to confirm. There is no statute of limitations on an order of departure. The person remains in violation of
their status until they are removed from the U.S. — since their status is not amended, the order remains valid until
executed, or until the court withdraws it for some reason.


-- The Iraqis are concerned by the large number of deportees this time around as opposed to last time (8 vice 75). They
are wondering if it would be possible to regularize the process, by which we would deport in tranches of say 40 or 50,
which they would deem a more manageable number? As well, would it be possible to handle the simple, straight
forward cases first? That is, those cases where it is clear the individual is Iraqi, committed a crime recently or had a
recent deportation order. There's a cost equation to this — when ICE charters an aircraft, their options are limited. They
have the option of chartering smaller, business aircraft which can handle 8 passengers, or much larger aircraft that can
handle up to 200. There is no difference between a crime committed 30 years ago and one committed yesterday in
terms of violating the status and subjecting the person to removal. (I think it better to keep the groups mixed to avoid
someone in the GOI deciding entire flights should not be received because the passengers all received final orders more
than 10 yrs ago, for example. Removal should be kept in the order they were captured. Just because someone got away
with a crime for 2 decades doesn't mean they should suddenly get let off the hook. We shouldn't lose sight of the fact
that the removees created the set of fact they are now dealing with, not the USG.)

-- As well, was there some method for determining who would be deported first? Why where these specific 75 chosen
for initial deportation? The initial priority removals were of those already in U.S. custody who had periods for




                                                     ICE - 0269538
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-23 filed 10/23/18 PageID.11656                                  Page 4 of
                                           7

incarceration running on them, i.e. those who had to be removed before they were ordered released by the courts. The
rest of the removals are being processed in the order they are detained. Bear in mind that the majority of the people
who have these final orders are not currently in custody, but are being processed for removal as they are being arrested.

— Is denying these deportees Iraqi citizenship documents a violation of some international agreements? For example, I
think we have been suggesting that issuance of citizenship docs (ppts) is required under ICAO. If so, this would be a
useful point for us to make. Have to consult with L on this one — it hasn't been part of our talking points at the desk.

I am sure other questions will arise, but any information related to these questions/issues would be useful for us.

Many thanks,

Scott



Official - SBU
UNCLASSIFIED


From: Shea, Peter T
Sent: Friday, June 16, 2017 5:19 PM
To: Miller, Andrew T; 'George, Christopher'; Clinton, Julius A; Weiller, Brigid R (Baghdad)
Cc: Farmer, Floyd S; Koontz, Bryan K; Fenzel, Andrew D; Hankinson, Simon R; Riedmann, Scott R (Baghdad)
Subject: RE: Baghdad update 6/16

Andrew —

When DAS Pennington and Bryan met Amb Yaseen earlier this week, there was no hint that the GOI might be backing
away from its commitment to proceed. Of course he was concerned about all the press coverage, and we gave him
talking points that seemed to suffice. He had not received any new/different instructions from Baghdad. Correct Bryan?

Andrew, do you know when Amb Silliman spoke to Amb Yaseen? When we last discussed the specific element of lists (a
week or two back before the media kerfuffle), Amb. Yaseen said he needed to receive that information from
MFA/M01. At first he asked us if we had a list, then immediately he corrected himself and said "no no, wait, its better if
this come from Baghdad." We said we'd pass that way. So I am not so confident Yaseen will issue travel docs without
Baghdad's guidance. He'd be going out on a limb. Please let us know when Amb Silliman had that conversation.

Thanks
Peter




SBU
This email is UNCLASSIFIED.



From: Miller, Andrew T
Sent: Friday, June 16, 2017 7:54 AM
To: 'George, Christopher'; Clinton, Julius A; Weiller, Brigid R (Baghdad)
Cc: Farmer, Floyd S; Koontz, Bryan K; Fenzel, Andrew D; Hankinson, Simon R; Shea, Peter T; Riedmann, Scott R
(Baghdad)
Subject: Baghdad update 6/16




                                                    ICE - 0269539
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-23 filed 10/23/18 PageID.11657                                                 Page 5 of
                                          7
Hello,
Adding new Baghdad CG Scott Riedmann and Iraq desk director Peter Shea. I just talked to Ambassador Silliman, who relayed a
conversation he had with Iraqi Ambassador to the U.S. Farid Yaseen. Ambassador Yaseen has offered to provide the travel
documents for the deportees from Washington, without waiting for go ahead from Baghdad. He needs the information on who is to be
deported, so they can research and confirm citizenship.

I would recommend that a combined State/ICE group meet with or provide the Ambassador that information as soon as possible. The
first attachment is Chris's full manifest for the June charter. The second is a version I cut down to send to the Ministry of Foreign
Affairs in Baghdad. That has only bio information on the passengers. The third is one example of the packets we have received from
ICE to send to the Ministry. They are very nicely detailed, and the information on citizenship varies from person to person. In this
case, citizenship was confirmed by a twelve year old fax from the Iraqi Embassy itself!

This is different from what the Iraqis had told us in April, I know, that they could only move if so directed by the MFA in
Baghdad. But it seems the Iraqi Ambassador is trying to be helpful, and if we can have the players in Washington sharing the
information on this group of deportees, that can at least take the logistical concerns off the table. Ambassador Silliman is back and
will be looking for senior people to remind the Iraqis of their commitment to make this happen.
Thanks, Andy

----Original Message----
From: George, Christopher [mailto:Christopher.Georgeice.dhs.gov]
Sent: Tuesday, June 13, 2017 5:12 PM
To: Miller, Andrew T; Clinton, Julius A; Weiner, Brigid R (Baghdad)
Cc: Farmer, Floyd S; Koontz, Bryan K: Fenzel, Andrew D; Hankinson, Simon R
Subject: RE: Baghdad update

Good day Andy,

Attached is the list of the names for the flight in June. Our max number we can send back for this specific flight is 75, but as issues
arise and some cases get cut from the list, we will pull from the list of alternates to ensure we can go with a max full flight. All of the
cases on the attached list have been sent over and we included any citizenship documents, or biographical information in the absence
of citizenship documents.

Best Regards,
Chris

----Original Message----
From: Miller, Andrew T [inailto:MillerATrit,state.gov]
Sent: Tuesday, June 13, 2017 9:48 AM
To: Clinton, Julius A; Weiller, Brigid R (Baghdad)
Cc: George, Christopher; Farmer, Floyd S; Koontz, Bryan K; Fenzel, Andrew D; Hankinson, Simon R
Subject: Baghdad update

Hello Julius,
I wanted to give you an update from here. We talked to Brigid's primary POC in the Ministry of Foreign Affairs, reminding him of
our dipnote of May which noted the June flight, and letting him know another note with more names was on its way. We reminded
him that the Prime Minister had promised our Ambassador that deportations would resume. His response was that with such a large
number this time there were important identity and logistical issues to arrange, and the best he could offer was a meeting at MFA next
week with all the Iraqi players. He was very concerned that anyone deported is truly an Iraqi. He offered several times that delaying
this flight would give them more room. I didn't take the bait. The roundups in Detroit over the weekend got some big play in the media
here, and that may play into their reticence. He was alarmed about the media stalking out the airport and watching for the flight, as
well as getting adequate reception facilities for dozens of deportes.

 For our part, we are trying to get our Charge to meet with the Foreign Minister to underscore the importance of this happening on
time.

On our side, the sooner you can provide a list of actual names for that flight, (for which you have already provided what citizenship
documents you have for the cases you've sent) the better prepared we can be to get the identity/nationality piece dealt with, and get
them focused on the other logistics.
Thanks,
Andy Miller
Baghdad Consul General




                                                            ICE - 0269540
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-23 filed 10/23/18 PageID.11658                                              Page 6 of
                                          7
----Original Message-----
From: Clinton, Julius A [mailto:JAClintorePicc.dhs.govI
Sent: Tuesday, June 13, 2017 2:17 PM
To: WeiIler, Brigid R (Baghdad)
Cc: George. Christopher; Farmer, Floyd S; Koontz, Bryan K; Fenzel, Andrew D; Hankinson, Simon R; Miller, Andrew T
Subject: RE: Hello

I have no Idea where that MFA statement came from. I will ask John where it came from. I don't think anyone in this shop is too
worried about it, unless you confirmed that it was in fact true. As long as the flights continue to flow, my bosses will be happy. ICE
Air was instructed to lock this June plane in and are on the hook (money wise) for that flight. We will have a call soon so everyone
can be updated.

Respectfully.

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO) Removal Management Division U.S. Department of Homeland Security U.S.
Immigration & Customs Enforcement Enforcement and Removal Operations Headquarters Potomac Center North
500 12th Street SW
Washington, DC 20536
Desk: 202-732-3521
Cell: 202-567-9063
Email: Julius.clinton@dhs.gov
https://gis-dpics3.icc.dhs.gov/RIOWcb/

Warning: This document is UNCLASSIFIED//FOR OFFICIAL USE ONLY (U//FOUO). It contains information that may be exempt
from public release under the Freedom of Information Act (5 U.S.C. 552). It is to be controlled, stored, handled, transmitted,
distributed, and disposed of in accordance with DHS policy relating to FOUO information and is not to be released to the public or
other personnel who do not have a valid "need-to-know" without prior approval of an authorized DHS official. No portion of this
report should be furnished to the media, either in written or verbal form.

----Original Message----
From: WeiIler, Brigid R (Baghdad) [mailto:WeillerBR(Ostate.gov]
Sent: Monday, June 12, 2017 5:40 PM
To: Clinton, Julius A
Cc: George, Christopher; Farmer, Floyd S; Koontz, Bryan K; Fenzel, Andrew D; Hankinson, Simon R; Miller, Andrew T
Subject: Re: Hello

The MFA wrote yesterday and said that the flight "decision" is with "top Iraqi officials." Our front office was briefed and we are
engaging to push the issue.

This will take time to sort out so please bear with us on this end.

I am about to get on a flight to Rome and will check in with you tomorrow.

Do you know where the info re the MFA's reported comments came from?

Thanks in advance for the goodies.

Brigid

Sent from my BlackBerry 10 smartphone.
From: Clinton. Julius A
Sent: Monday, June 12, 2017 11:28 AM
To: Weiller, Brigid R (Baghdad)
Cc: George, Christopher; Farmer, Floyd S
Subject: Hello


Greetings Brigid,

On a side note we have a question. have you heard anything regarding Iraq backing out of the charter missions? DAD Schultz is




                                                            ICE - 0269541
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-23 filed 10/23/18 PageID.11659                                           Page 7 of
                                          7
answering a message regarding the Ministry of Foreign Affairs allegedly stating that there is no agreement with the US
Government. There has already been a tons of protests here, so I am sure the bad press is making it back to Baghdad.

Respectfully,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO) Removal Management Division U.S. Department of Homeland Security U.S.
Immigration & Customs Enforcement Enforcement and Removal Operations Headquarters Potomac Center North
500 12th Street SW
Washington, DC 20536
Desk: 202-732-3521
Cell: 202-567-9063
Email: Julius.clinton@dhs.gov<inailto:Julius.clinton(ddhs.gov>
https://gis-dpics3.ice.dhs.gov/RIOWeb/

Warning: This document is UNCLASSIFIED//FOR OFFICIAL USE ONLY (U//FOUO). It contains information that may be exempt
from public release under the Freedom of Information Act (5 U.S.C. 552). It is to be controlled, stored, handled, transmitted,
distributed, and disposed of in accordance with DHS policy relating to FOUO information and is not to be released to the public or
other personnel who do not have a valid "need-to-know" without prior approval of an authorized DHS official. No portion of this
report should be furnished to the media, either in written or verbal form.
Official
UNCLASSIFIED
Official
UNCIASSIFIED




                                                         ICE - 0269542
